DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
This Office Action is in response to an amendment received 8/30/2022 in which Applicant lists claims 3-9 as being previously presented, and claims 1-2 as being currently amended. It is interpreted by the examiner that claims 1-9 are pending.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Response to Arguments
Applicant’s arguments, see pages 5-8 of the remarks, filed 8/30/2022, with respect to the art of record not disclosing that “the plurality of protrusions and the plurality of arc surfaces are symmetrical with respect to a plane orthogonal to the optical axis”, in combination with the other features of claim 1, have been fully considered and are persuasive.  Therefore, the rejections of the claims are hereby withdrawn. 
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable over the cited art of record for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest an optical unit wherein the frame-shaped holder includes three or more of a plurality of protrusions that project radially,
the fixing body includes a plurality of arc surfaces that come into contact with the plurality of protrusions, respectively, from an outer peripheral side of the movable body,
along the optical axis of the camera module, the plurality of protrusions are smaller than the plurality of arc surfaces, respectively,
the plurality of protrusions and the plurality of arc surfaces are symmetrical with respect to a plane direction orthogonal to the optical axis,
the swing support mechanism includes the plurality of protrusions and the plurality of arc surfaces, and
each arc surface of the plurality of arc surfaces is a concave curved surface being a portion of a spherical surface centered on the swing center point, as generally set forth in claim 1, the device including the totality of the particular limitations recited in claim 1.
Claims 2-9 depend from claim 1 and therefore are allowable for at least the same reasons as claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Other Related Art
This prior art, made of record, but not relied upon is considered pertinent to applicant's disclosure since the following references have similar structure and/or use similar optical elements to what is claimed and/or disclosed in the instant application:
Kim et al., US 2022/0221734 A1 discloses a similar swing support mechanism (figs 7-9, elements 600, 132), but does not disclose all of the allowable limitations set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        9/1/2022
Derek S. CHAPEL
Primary Examiner
Art Unit 2872